             Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 1 of 7



                                                           DISTRICT JUDGE ROBERT S. LASNIK
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
       LEOBARDO MORENO GALVEZ, et al.,                      Case No. 2:19-cv-321-RSL
10
                              Petitioner-Plaintiffs,        DEFENDANTS’ RESPONSE TO
11                                                          THE STATE OF WASHINGTON’S
                              v.                            AMICUS BRIEF
12

13     LEE FRANCIS CISSNA, et al.,

14                            Respondent-Defendants.

15

16          Pursuant to the Court’s April 16, 2019 Order, Defendants submit this response to the

17   amicus brief filed by the State of Washington. Dkt. 22-1.

18                                                 ARGUMENT

19          I.      Congress has not Provided Washington with Authority to Implement
                    Immigration Programs
20
            The State of Washington has not been vested with any authority to implement or
21
     administer benefits enshrined in the Immigration and Nationality Act. Any assertion to the
22

23   contrary is not grounded in law or permitted by the Constitution. “The Government of the

24   United States has broad, undoubted power over the subject of immigration and the status of

25   aliens.” Arizona v. United States, 567 U.S. 387, 394 (2012). This broad authority is in part
26
     based upon the federal government’s power to “establish a[] uniform Rule of Naturalization,”
27

28    DEFENDANTS’ RESPONSE TO                                              UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                           700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                       SEATTLE, WASHINGTON 98101
      PAGE – 1                                                                    (206) 553-7970
             Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 2 of 7



     id. at 394-95 (quoting U.S. CONST. art. I, § 8, cl. 4), and in part on the federal government’s
 1

 2   inherent power as a sovereign to control and conduct relations with foreign governments, id. at

 3   395, and to police its borders and exclude or deport aliens. See, e.g., Kleindienst v. Mandel, 408
 4   U.S. 753, 765-66 & n.6 (1972).
 5
            II.     USCIS is Under no Obligation to Defer to State Determinations of SIJ
 6                  Eligibility

 7          Defining special immigrant juveniles as immigrants who have required the protection of
 8   a state juvenile court does not confer any jurisdictional or immigration authority to the State of
 9
     Washington. See 8 U.S.C. § 1101(a)(27)(J). Rather, vulnerable children who have found
10
     themselves the subject of juvenile court orders, that reach specific conclusions regarding their
11
     custody and care in accordance with state law, may be eligible for an immigration benefit like
12

13   SIJ. Id. Reliance on matters typically governed by the state to establish eligibility for an

14   immigrant benefit is not unique to SIJ classification. For example, citizenship can be

15   automatically acquired by certain non-citizen children in the legal and physical custody of their
16   citizen parent. See 8 U.S.C. § 1431.
17
            The legal relationship between a child and parent is traditionally under the purview of
18
     state domestic relations law. De Sylva v. Ballentine, 351 U.S. 570, 580 (1956). However, in
19
     determining if federal statutory requirements are satisfied, the federal government is under no
20

21   obligation to defer to state orders as conclusive. See Fierro v. Reno, 217 F.3d 1, 5-6 (1st Cir.

22   2000) (holding that it was unnecessary to determine the validity of a retroactive state custody

23   decree under state law, because the case could be decided on the "strictly federal ground" that
24
     Congress did not intend to give effect to the type of retroactive state custody decree at issue for
25
     federal law purposes); See also Tabucbuc v. Ashcroft, 84 F. App’x 966, 969 (9th Cir. 2004)
26
     (“The meaning of the term ‘legal custody’ as contained in former INA § 321(a)(3) ‘is, of
27

28    DEFENDANTS’ RESPONSE TO                                                UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                             700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                         SEATTLE, WASHINGTON 98101
      PAGE – 2                                                                      (206) 553-7970
             Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 3 of 7



     course, a question of federal statutory interpretation.’”). Congress has also addressed the
 1

 2   potential incompatibility of state domestic relations law and federal immigration law by

 3   determining that marriages “entered into for the purpose of procuring an alien’s admission [to
 4   the United States] as an immigrant” will not qualify the non-citizen for that status, even if the
 5
     non-citizen’s marriage is valid and proper for state-law purposes. 8 U.S.C. § 1186a(b)(1)(A)(i);
 6
     United States v. Windsor, 570 U.S. 744, 764-65 (2013). Consequently, whether the rulings
 7
     found in a Washington state court order meet the requirements for SIJ eligibility is a matter of
 8

 9   statutory interpretation under the sole authority of USCIS. See Homeland Security Act of 2002,

10   Pub. L. No. 107–296, §§ 471(a), 451(b), 462(c), 116 Stat. 2135 (Nov. 25, 2002).

11          Washington’s Vulnerable Youth Guardianship (VYG) statute defines a vulnerable
12   youth as, “an individual who has turned eighteen years old, but who is not yet twenty-one years
13
     old and who is eligible for classification under 8 U.S.C. Sec. 1101(a)(27)(J)”. Wash. Rev. Code
14
     § 13.90.010(6) (emphasis added). Washington has thus improperly tasked its judges with
15
     interpreting and applying federal immigration law to determine if the youth is eligible for SIJ
16

17   classification. Wash. Rev. Code § 13.90.020(3)(c). Washington believes that USCIS is

18   obligated to defer to the state court’s determinations regarding SIJ eligibility. Dkt. 22-1 at pp.

19   8-9, 13-14. This contention is not supported by law. It is well established that, “[t]he
20
     conditions for entry [or removal] of every alien…have been recognized as matters solely for the
21
     responsibility of the Congress....” Harisiades v. Shaughnessy, 342 U.S. 580, 596–97 (1952)
22
     (Frankfurter, J., concurring) (emphasis added).
23
            Additionally, the VYG statute contravenes Congressional intent. USCIS’s consent
24

25   function was a direct result of Congressional concern that state juvenile courts could issue

26   orders containing the requisite findings that should not ultimately result in an immigration
27

28    DEFENDANTS’ RESPONSE TO                                                UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                             700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                         SEATTLE, WASHINGTON 98101
      PAGE – 3                                                                      (206) 553-7970
             Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 4 of 7



     benefit. See Depts. of Commerce, Justice and State, the Judiciary, and Related Agencies
 1

 2   Appropriations for Fiscal Year 1998: Hearing on H.R. 2267/S. 1022 Before the Subcomm. of

 3   the Comm. On Appropriations, 105th Cong. 112 (1998) (comments of Senator Pete Domenici,
 4   citing the case of a 20-year-old alien who obtained SIJ classification after his parents agreed to
 5
     have his uncle in New Mexico serve as his guardian, as an example of a case granted contrary
 6
     to the intended purpose of the SIJ statute). Congress explicitly added the consent function to
 7
     make clear that the state juvenile court orders that reach the required questions of state law do
 8

 9   not necessarily satisfy the requirements to obtain SIJ classification.

10          III.    USCIS Recognizes State Juvenile Court Expertise in Making Child Welfare
                    Determinations
11
             USCIS is deferential to the expertise of juvenile courts in their application of relevant
12

13   state law, and there is no controversy regarding the state of Washington’s authority to issue

14   decisions under state child welfare law that may serve as evidence to establish SIJ eligibility.

15   But the examples cited by Washington all relate to child dependency proceedings where the
16   court has competent jurisdiction over the parent-child relationship. Dkt. 22-1 at pp. 9-10, 11-
17
     13. This stands in stark contrast to VYG, where the subjects of those orders are not children.
18
     Wash. Rev. Code § 13.90.010(6) (“A youth who remains in a vulnerable youth guardianship
19
     under this chapter shall not be considered a ‘child’ under any other state statute or for any other
20

21   purpose.”) Rather, individuals seeking a VYG for the express purpose of establishing SIJ

22   eligibility are conferring their own decision-making authority to a guardian, as opposed to a

23   court transfer of parental rights as contemplated by the SIJ statute. See e.g. Wash. Rev. Code §
24
     13.90.020 (noting that both the petitioner and the proposed guardian must agree to the
25
     establishment of a guardianship); Id. § 13.90.060(2) (“The court shall terminate the vulnerable
26
     youth guardianship upon the request of the vulnerable youth.”), compare with 8 U.S.C. §
27

28    DEFENDANTS’ RESPONSE TO                                                  UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                               700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                           SEATTLE, WASHINGTON 98101
      PAGE – 4                                                                        (206) 553-7970
              Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 5 of 7



     1101(a)(27)(J)(i) (requiring a state juvenile court conclusion as to the viability of reunification
 1

 2   due to parental maltreatment).

 3           While USCIS looks for court orders that contain “findings” reached under state law and
 4   that are supported by a reasonable factual basis, Washington avers that the SIJ statute merely
 5
     requires the state court to engage in fact-finding. Dkt. 22-1 at 8. The USCIS Policy Manual
 6
     contains the agency’s long-standing position that it defers to state juvenile courts on matters of
 7
     child welfare. However, USCIS’s deference is based on the understanding that courts apply the
 8

 9   relevant state child welfare laws to the facts in issuing their orders. As the Policy Manual

10   explicitly states:

11           …USCIS requires that the juvenile court order or other supporting evidence
             contain or provide a reasonable factual basis for each of the findings necessary
12           for classification as a SIJ. The evidence needed does not have to be overly
13           detailed, but must confirm that the juvenile court made an informed decision in
             order to be considered “reasonable.” USCIS generally consents to the grant of SIJ
14           classification when the order includes or is supplemented by a reasonable factual
             basis for all of the required findings.
15
     6 U.S. Citizenship & Immigration Services Policy Manual (October 2016) part J, ch. 2(D)(5),
16

17   available at https://www.uscis.gov/policymanual/HTML/PolicyManual-Volume6.html.

18   USCIS’s policy regarding consent has always included the authority to review the factual

19   underpinnings of state court decision-making to determine whether the order is bona fide for
20
     immigration purposes. See H.R. Rep. No. 105-405, 105th Cong., 1st Sess. at 130 (1997),
21
     reprinted in 1997 U.S.C.C.A.N. 2941, 2981.
22
                                              CONCLUSION
23
             The Court should deny Plaintiffs’ requested injunction and affirm that Washington is
24

25   preempted from making immigration determinations.

26

27

28    DEFENDANTS’ RESPONSE TO                                                UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                             700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                         SEATTLE, WASHINGTON 98101
      PAGE – 5                                                                      (206) 553-7970
          Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 6 of 7



                                            Respectfully submitted,
 1

 2                                          BRIAN T. MORAN
                                            United States Attorney
 3
                                            s/ Matt Waldrop
 4                                          MATT WALDROP, Georgia Bar #349571
                                            Assistant United States Attorney
 5
                                            United States Attorney’s Office
 6                                          700 Stewart Street, Suite 5220
                                            Seattle, Washington 98101-1271
 7                                          Phone: 206-553-7970
                                            Fax: 206-553-4067
 8                                          Email: james.waldrop@usdoj.gov
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANTS’ RESPONSE TO                                UNITED STATES ATTORNEY
     WASHINGTON’S AMICUS BRIEF                             700 STEWART STREET, SUITE 5220
     2:19-cv-321-RSL                                         SEATTLE, WASHINGTON 98101
     PAGE – 6                                                      (206) 553-7970
             Case 2:19-cv-00321-RSL Document 35 Filed 04/22/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee in the Office of the United States
 3   Attorney for the Western District of Washington and is a person of such age and discretion as to
 4   be competent to serve papers;
 5          It is further certified that on the below date I electronically filed Defendants’ Response
 6   to Washington’s Amicus Brief with the Clerk of the Court using the CM/ECF system, which will
 7   send notification of such filing to the following CM/ECF participant(s):
 8          Aaron Korthuis                Aaron@nwirp.org
 9          Leila Kang                    Leila@nwirp.org
10          Matt Adams                    Matt@nwirp.org
11          Meghan E Casey                Meghan@nwirp.org
12          Olivia Fiona Gibbons          Olivia@nwirp.org
13          Tim Henry Warden-Hertz        Tim@nwirp.org
14          Chalia Stallings-Ala’ilima    chalias@atg.wa.gov
15
            DATED this 22nd day of April, 2019.
16

17                                                        s/ Ivette Moshe
                                                          IVETTE MOSHE, Legal Assistant
18                                                        United States Attorney’s Office
                                                          700 Stewart Street, Suite 5220
19                                                        Seattle, Washington 98101-1271
                                                          Phone: 206-553-7970
20
                                                          Fax: 206-553-4067
21                                                        E-mail: ivette.moshe2@usdoj.gov

22

23

24

25

26

27

28    DEFENDANTS’ RESPONSE TO                                              UNITED STATES ATTORNEY
      WASHINGTON’S AMICUS BRIEF                                           700 STEWART STREET, SUITE 5220
      2:19-cv-321-RSL                                                       SEATTLE, WASHINGTON 98101
      PAGE – 7                                                                    (206) 553-7970
